Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 09, 2015

The Court of Appeals hereby passes the following order:

A15D0462. TRED M. WRIGHT v. THE STATE.

      A jury found Tred M. Wright guilty of possessing cocaine with intent to
distribute, and his conviction was affirmed on appeal. See Wright v. State, 313 Ga.
App. 829 (723 SE2d 59) (2012). Wright subsequently filed an “Out of Time Motion
for New Trial,” which the trial court denied. Wright filed both an application for
discretionary appeal and a direct appeal from that order. We denied the application
for discretionary appeal on April 3, 2014. See Case No. A14D0269. We dismissed
the direct appeal on the ground that Wright was not entitled to a second direct appeal.
See Case No. A14A1356, dismissed on April 8, 2014. Wright has since filed his
“Motion to Correct Improper Sentence,” which the trial court denied.                This
application seeks review of the trial court’s denial of the motion. However, we lack
jurisdiction.
      An appeal may lie from an order denying a motion to correct a void sentence
if the defendant raises a colorable claim that the sentence is, in fact, void or illegal.
See Harper v. State,286 Ga. 216, 217, n. 1 (686 SE2d 786) (2009); Burg v. State, 297
Ga. App. 118, 119 (676 SE2d 465) (2009). Wright contends that his sentence is void
because the trial court failed to exercise its discretion to probate a portion of his 27-
year sentence. A sentence is void only when the trial court imposes punishment that
the law does not allow. Jordan v. State, 253 Ga. App. 510, 511 (1) (559 SE2d 528)
(2002). Wright was sentenced as a recidivist, and under the recidivist statute, “the
trial judge may, in his or her discretion, probate or suspend the maximum sentence
prescribed for the offense.” (Emphasis supplied.) OCGA § 17-10-7 (a).
      Because Wright has not raised a valid void-sentence claim, we may not
consider his application. See Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010);
Harper, supra. Accordingly, this application is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                                                          07/09/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.